Case 2:21-cv-00238-WJM-MF Document 13 Filed 02/11/21 Page 1 of 1 PageID: 807




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY
                                NEWARK VICINAGE


  WYCKOFF PROPERTIES, LP D/B/A
  ALDO’S PANE & VINO, WYCKOFF INN
  LTD. TA THE BRICK HOUSE, TASTE
  BUDS, LLC D/B/A THE MASON JAR,                Civil Action No. 2:21 -cv-0023 8-WJM-Mf
  CENZNO RISTORANTE LLC, D/B/A
  CENZINO’S ELAN CATERERS, LLC, QUE
  PASTA, LLC & FRANKLIN LAKES
  COUNTRY CAFE. LLC.                                        CONSENT ORDER

                         PlainfifL



  SELECTIVE INSURANCE COMPANY,
  AMERICAN ZURICH INSURANCE
  COMPANY, BERKSHIRE HATHAWAY
  GUARD INSURANCE COMPANY &
  HARLEYSVILLE INSURANCE
  COMPANY

                        Defendant.




       Upon review ofthejoint request by Plaintiffs and Defendant, Berkshire Hathaway GUARD

 Insurance Company (“GUARD”), and based on the agreement of Plaintiffs and GUARD,

       IT IS this   /J day
       ORDERED that all claims made by Plaintiffs, Wyckoff Properties, LP, d/b/a Aldo’s Pane

 & Vino, Wyckoff Inn Ltd d/b/a The Brick House, Taste Buds, LLC d/b/a The Mason Jar, Elan

 Caterers LLC, Que Pasta LLC, and The Franklin Lakes County Café LLC, as against GUARD,

 are hereby DISMISSED WITH PREJUDICE.

                                                        BYTHEFOURT


                                                        Hon. William J.
